Cite as 2016 Ark. App. 102

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-14-364


DELBERT RAYMOND PRICE                            Opinion Delivered   FEBRUARY 17, 2016
                  APPELLANT
                                                 APPEAL FROM THE WASHINGTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR2013-1576-1]

STATE OF ARKANSAS                                HONORABLE WILLIAM A. STOREY,
                                 APPELLEE        JUDGE

                                                 AFFIRMED



                              DAVID M. GLOVER, Judge


       In January 2014, appellant Delbert Price was convicted in a bench trial before the

Washington County Circuit Court of theft of leased, rented, or entrusted property and

sentenced to thirty years in the Arkansas Department of Correction, with twenty-four years’

suspended.1 On appeal, he argues the State failed to prove that he had the requisite intent to

sustain the conviction. We affirm.

       At trial, Janet Zimmer, the manager of Sixt Rent-A-Car in Daytona, Florida, testified

that on February 26, 2013, Price rented a 2013 Mercedes C class sedan. Zimmer testified the

       1
          This is the third time this case has been before our court. In the two previous
appeals, attorney Camille Edmison-Wilhelmi filed no-merit briefs pursuant to Anders v.
California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court
and Court of Appeals and moved to withdraw as counsel. Both times, we denied the motions
to withdraw and ordered rebriefing due to deficiencies. Price v. State, 2015 Ark. App. 437;
Price v. State, 2015 Ark. App. 173. Attorney Edmison-Wilhelmi filed a motion to substitute
counsel; this motion was granted, and David Hawkey was appointed to represent Price.
Hawkey then filed the current appeal.
                                  Cite as 2016 Ark. App. 102

vehicle was almost brand new; it had been purchased for $32,876; Price had rented the vehicle

until March 4; he provided an American Express card at the time of the rental; the vehicle

could not be driven out of state because at the time, Sixt operated only in Florida; Price

provided them rental information and indicated the information he had given was true when

he signed the contract; and Price did not return the vehicle on the day it was due and did not

call to say it would be returned late. Zimmer further explained that, when Price did not

return the vehicle to Sixt, the rental company attempted to contact Price through email and

phone calls. She said a certified letter was also mailed to Price in Springdale, Arkansas, at the

address he provided to the rental company—1930 Dick Smith Street—and was returned as

undeliverable; when the certified letter was returned on March 27, the company reported the

vehicle as stolen to the Orlando Police Department. Zimmer explained that Sixt was able to

charge Price’s credit card for the initial rental deposit, but his card was declined on March 19.

She said she did not hear anything further about the vehicle until August 23, 2013, when she

was informed the vehicle had been located in Arkansas. She had the vehicle transported to

Atlanta at a cost of $380. She presented copies of the towing and storage bill from Springdale,

Arkansas, as well as an invoice for the damage to the vehicle that had to be repaired. Zimmer

stated the vehicle had 3300 miles on it when it was rented to Price, and 15,211 miles on it

when it was returned.

       On cross-examination, Zimmer admitted that while the rental contract stated the

vehicle could not be driven out of Florida, the contract also provided that if the vehicle was

driven out of Florida, there would be a $.50 per-mile penalty. According to Zimmer, Sixt did


                                               2
                                    Cite as 2016 Ark. App. 102

not call a repossession company or file a civil suit after Price failed to return the Mercedes; the

vehicle was just reported as stolen. She also acknowledged Price had provided a second

Springdale address on Burford Street that Sixt listed as a company address, but Sixt had not

sent a certified letter to that address.

       Springdale police officer Cody Ross testified that his department received a tip on

August 22, 2013, that a stolen vehicle might be located at a Buford Street address, which Ross

knew to be Price’s address. When he arrived at the address, Ross said he noticed a white

Mercedes backed into the garage. The vehicle matched the description of the car he had been

given information about, although he was unable to see the license plate. Ross attempted to

make contact at the residence, but no one answered the door. Ross watched the house and

followed Price when he saw Price leave in the vehicle. When Ross confirmed the license

plate matched the stolen-vehicle information, he activated his blue lights; Price began to

quickly accelerate but eventually stopped. Ross arrested Price, and after his arrest, Price told

Ross the car was not stolen and he never intended to steal it. Ross noticed the vehicle had

been damaged, including a puncture in the bumper, an indentation in the right rear corner,

and damage to the front left rim.

       Detective Michael Hendrix, also of the Springdale Police Department, testified he

processed the vehicle and found a check stub with Price’s name and Social Security number

on it. He said Price kept telling him he did not steal the car. Detective Hendrix agreed that,

other than the damage to the vehicle, nothing had been done to alter the vehicle.




                                                3
                                  Cite as 2016 Ark. App. 102

       After the State’s case, Price’s counsel moved to dismiss the charges against Price,2

arguing that the evidence was insufficient to show that Price did anything in a fraudulent

manner—he had provided the address where the vehicle was located to the rental company,

there was no evidence that he had hidden or altered the vehicle, and there was no criminal

intent, it was merely a civil matter. The circuit court denied this motion.

       The defense called several witnesses who testified as to Price’s good character;

however, the State countered with evidence of prior convictions for robbery, theft, forgery,

and felony theft of leased, rented, or entrusted personal property. One of Price’s co-workers

testified Price had never hidden the Mercedes, and Price had told him that it was a rental car.

Price’s mother-in-law, Catherine Brown, testified one of Price’s business investors pulled out

after Price traveled to Florida, and she had to send him money while he was there because he

had run out of money. Brown said her daughter became ill when Price was in Florida, and

it had been a struggle since Price had returned from Florida.

       Price testified he currently lived in Fayetteville but had lived on Buford Street in

Springdale prior to that. He explained he gave Sixt’s rental agent the Buford Street address,

but his driver’s license still listed the Dick Smith Street address. He denied he provided the

Dick Smith Street address as his address and said he in fact told the rental agent that was not

his current address. Price explained his business was showcasing different college football

players for talent scouts; but one of his Florida investors had backed out, leaving him in a


       2
        As this was a bench trial, Price was not required to make a motion at this time—he
only had to move to dismiss the charges at the close of all the evidence. Ark. R. Crim. P.
33.1(b) (2015).

                                              4
                                  Cite as 2016 Ark. App. 102

financial bind; thus, he spent all of his money he did not have enough money to fly home,

and he drove the Mercedes home. Price explained it was his intention to go home, assess the

situation, and return the vehicle to Florida in a week or two, but he was never able to save

enough money to return the vehicle and pay the rental fees. Price testified he never hid the

vehicle after he returned to Arkansas; he called Sixt after he returned to Arkansas and

informed them he was not able to return the vehicle; Sixt told him they would be in touch;

and he was waiting for Sixt to contact him. Price stated that while he showed Sixt his driver’s

license with the Dick Smith Street address on it, he put his correct address on the paperwork.

He denied receiving any certified mail from Sixt. At the close of his testimony, Price renewed

his motion for dismissal; the circuit court again denied the motion and found Price guilty of

theft of leased personal property. Price now challenges the sufficiency of the evidence to

sustain the conviction.

       A motion to dismiss at a bench trial, like a motion for directed verdict at a jury trial,

is a challenge to the sufficiency of the evidence; the test is whether substantial evidence,

whether direct or circumstantial, supports the verdict. Gill v. State, 2015 Ark. 421, 474
S.W.3d 77. Substantial evidence is evidence of sufficient certainty and precision to compel a

conclusion one way or the other and pass beyond mere suspicion or conjecture; while

circumstantial evidence may constitute substantial evidence to support a conviction, it must

exclude every other reasonable hypothesis than that of the guilt of the defendant. Id. On

appeal, the appellate courts view the evidence in the light most favorable to the verdict, and

only evidence supporting the verdict will be considered. Id. Criminal intent or purpose can


                                               5
                                   Cite as 2016 Ark. App. 102

seldom be proved by direct evidence and must usually be inferred from the circumstances.

Davis v. State, 2015 Ark. App. 234, 459 S.W.3d 821. The finder of fact is not required to lay

aside its common sense in determining criminal intent. Id.

       Arkansas Code Annotated section 5-36-115(a)(1) (Repl. 2013)3 provides that a person

is guilty of theft of leased, rented, or entrusted personal property if he “[i]ntentionally,

fraudulently, or by false pretenses takes, carries, leads, drives away, destroys, sells, secretes,

converts, or appropriates in any wrongful manner any personal property of another person

that is leased, rented, or entrusted to the actor.” It is prima facie evidence of intent to commit

this crime if the person who leased or rented the property

       (1) Fails to return or make an arrangement acceptable with the lessor to return the
       personal property to its owner within five (5) days, excluding Saturday, Sunday, or a
       state or federal holiday, after proper notice following the expiration of the lease or
       rental agreement; or

       (2) Presents identification to the lessor or renter of the personal property that is false,
       fictitious, or not current with respect to name, address, place of employment, or other
       appropriate item.

Ark. Code Ann. § 5-36-115(c). “Proper notice” from the lessor “shall consist of a written

demand addressed and mailed by certified or registered mail to the lessee at the address given

at the time of making the lease or rental agreement.” Ark. Code Ann. § 5-36-115(d).

       On appeal, Price argues he made no intentional misrepresentation to the rental

company and fully intended to return the vehicle. He states that, at the time he signed the

rental contract, he gave both a post office box and a street address. While he admits his



       3
           This statute was amended in 2015; the amendments made minor stylistic changes.

                                                6
                                   Cite as 2016 Ark. App. 102

driver’s license had not been updated to reflect his current address, he asserts he did not print,

type, or provide that address to the rental company except when he handed his driver’s license

to the clerk at the time of the rental. Price argues he never hid the vehicle, altered it in any

way, or attempted to hold the vehicle out as his personal property. He further asserts this was

only a civil matter, not a criminal matter, as it was an attempt to collect a debt, and there was

no deception on his part.

       In support of his argument, Price cites Cox-Hilstrom v. State, 58 Ark. App. 109, 948
S.W.2d 409 (1997); Wiley v. State, 268 Ark. 552, 594 S.W.2d 57 (Ark. App. 1980); and Cates

v. State, 267 Ark. 726, 589 S.W.2d 598 (Ark. App. 1979). Both Cates and Wiley are

inapplicable to the instant case because they each deal with the offense of theft by deception,

not the offense of theft of leased, rented, or entrusted personal property. And while Cox-

Hilstrom involved both issues of theft by deception and theft of leased property, the issue

involving the theft of leased property in that case only involved the giving of a jury instruction

as to the offense, not the sufficiency of the evidence.

       Here, the vehicle was due back to Sixt on March 4, 2013, but Price failed to return

it; instead, he drove the vehicle to Arkansas, and the Springdale police officers discovered the

vehicle in Springdale, Arkansas, on August 22, 2013, at Price’s residence. There was testimony

Sixt had attempted to contact Price through telephone calls, emails, and a certified letter, to

no avail. Price provided Sixt a driver’s license that did not reflect his current address. In

accordance with the statute, this is prima facie evidence of intent to commit the crime of theft

of leased property. While Price claimed he was waiting to hear from Sixt about returning the


                                                7
                                Cite as 2016 Ark. App. 102

car and had always intended to return it, the trial court was not required to believe this

testimony.

      Affirmed.

      ABRAMSON and HARRISON, JJ., agree.

      David Hawkey, for appellant.

      Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                            8